                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

REGGIE L. MCCARVER,                             )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )              No. 4:19-CV-00007-JCH
                                                )
ZACHARY A. DRISKILL, et al.,                    )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Reggie L. McCarver, currently

an inmate at the Western Reception, Diagnostic and Correctional Center, for leave to commence

this action without payment of the required filing fee. For the reasons stated below, the Court

finds that plaintiff does not have sufficient funds to pay the entire filing fee and will assess a

$1.70 initial partial filing fee. See 28 U.S.C. § 1915(b)(1). Furthermore, after reviewing the

complaint, the Court will partially dismiss the complaint and will order the Clerk to issue process

or cause process to be issued on the non-frivolous portions of the complaint.

                                     28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or

her prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10, until the filing fee is fully paid. Id.

        Plaintiff has submitted an application to proceed in the district court without prepaying

fees or costs and a copy of his certified inmate account statement from the Fulton Reception and

Diagnostic Center (“FRDCC”).          A review of plaintiff’s account indicates he was recently

employed at FRDCC, earning $8.50 per month. Plaintiff has insufficient funds to pay the entire

filing fee. Accordingly, the Court will assess an initial partial filing fee of $1.70, which is 20

percent of plaintiff’s average monthly deposit.

                                  Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted.

To state a claim for relief, a complaint must plead more than “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere

conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).             A plaintiff must

demonstrate a plausible claim for relief, which is more than a “mere possibility of misconduct.”

Id. at 679. “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. Determining whether a complaint states a plausible claim for relief is a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. Id. at 679.

        When reviewing a complaint under 28 U.S.C. § 1915(e), the Court accepts the well-pled

facts as true. Furthermore, the Court liberally construes the allegations.




                                                  -2-
                                             The Complaint

          Plaintiff brings this action under 42 U.S.C. § 1983 alleging defendants violated his

constitutional rights by using excessive force during a traffic stop. Named as defendants are

Zachary A. Driskill, a lieutenant with the Crawford County Sheriff’s Department, and the

Crawford County Sheriff’s Department. Both defendants are named in their individual and

official capacities.

          Plaintiff states that on June 22, 2018, Lt. Driskill pulled him over on Highway 19 for a

traffic violation. Plaintiff alleges that during this traffic stop, Lt. Driskill punched him in the

face. A few weeks later, while plaintiff was being held in the E-wing of the Crawford County

jail, Lt. Driskill came to plaintiff’s cell and said that “he would not [have] punched me if I

wouldn’t [have] scuffed his shoes.”

          Plaintiff states that because of Lt. Driskill’s assault, he suffers face pain, a chipped tooth,

nerve damage that creates a loss of feeling in his face and teeth, numbness, tingling, itching, and

irritation. He states that his face feels like there is something crawling on it, “and I’ve just got to

wipe it all the time.” He also alleges that his sense of smell and taste have been compromised.

As to his mental health, plaintiff states he “suffered traumatic emotional damage and confusion

from the comments Lieutenant Zachery A. Driskill has made afterwards to me in front of all my

peers.”

          For relief, plaintiff seeks $750,000 in damages.

                                               Discussion

          The Court analyzes excessive force claims in the context of seizures under the Fourth

Amendment, applying its reasonableness standard. See Brown v. City of Golden Valley, 574

F.3d 491, 496 (8th Cir. 2009). The “Fourth Amendment jurisprudence has long recognized that

the right to make an arrest or investigatory stop necessarily carries with it the right to use some



                                                   -3-
degree of physical coercion or threat thereof to effect it.” Id. (quoting Graham v. Connor, 490

U.S. 386, 396 (1989)). To establish a constitutional violation, the test is whether the amount of

force used was objectively reasonable from the perspective of a reasonable officer on the scene

and under the particular circumstances. See id.; Graham, 490 U.S. at 396.

       The Court finds that plaintiff has stated a plausible claim of excessive force in violation

of the Fourth Amendment against Lt. Driskill arising out of the traffic stop on June 22, 2018.

The Court will order the clerk to issue process on Lt. Driskill in his individual capacity.

       Plaintiff’s claims against Lt. Driskill in his official capacity, however, will be dismissed.

To state a claim against a municipality or a government official in his or her official capacity, a

plaintiff must allege that a policy or custom of the government entity is responsible for the

alleged constitutional violation. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978).

The instant complaint does not contain any allegations that a policy or custom of a government

entity was responsible for the alleged violations of plaintiff’s constitutional rights. As a result,

plaintiff’s claims against Lt. Driskill in his official capacity will be dismissed.

       As to plaintiff’s claims against the Crawford County Sheriff’s Department, a local

governmental body such as a county is considered a “person” subject to § 1983 liability. See

Scheeler v. City of St. Cloud, Minn., 402 F.3d 826, 832 (8th Cir. 2005). A county, however, may

be held liable only for constitutional violations that result from its policies or customs. See

Monell, 436 U.S. at 690-91, L.L. Nelson Enters., Inc. v. Cty. of St. Louis, Mo., 673 F.3d 799, 811

(8th Cir. 2012). Plaintiff’s complaint alleges no constitutional violations that result from any

policies or customs of Crawford County. The Court will dismiss plaintiff’s complaint as to

defendant Crawford County Sheriff’s Department.

       Finally, plaintiff has filed a motion for appointment of counsel. There is no constitutional

or statutory right to appointed counsel in a civil case. Nelson v. Redfield Lithograph Printing,



                                                 -4-
728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to appoint counsel, the Court

considers several factors including (1) whether the plaintiff has presented non-frivolous

allegations; (2) whether the plaintiff will substantially benefit from the appointment of counsel;

(3) whether there is a need to further investigate and present the facts related to the plaintiff’s

allegations; and (4) whether the factual and legal issues presented by the action are complex. See

Battle v. Armontrout, 902 F.2d 701, 702 (8th Cir. 1990); Johnson v. Williams, 788 F.2d 1319,

1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

       Although plaintiff has presented non-frivolous claims, the Court finds the facts and legal

issues involved in his case are not so complicated that the appointment of counsel is warranted at

this time. The Court will deny without prejudice plaintiff’s motion to appoint counsel.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s application to proceed in district court

without prepaying fees or costs is GRANTED. [ECF No. 2]

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.70

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel is DENIED

without prejudice. [ECF No. 4]

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause

process to issue upon the complaint as to defendant Zachary A. Driskill in his individual

capacity.




                                               -5-
      IT IS FURTHER ORDERED that plaintiff’s complaint against defendant Zachary A.

Driskill brought in his official capacity and all claims against defendant Crawford County

Sheriff’s Department are DISMISSED without prejudice.

      An Order of Partial Dismissal will accompany this Memorandum and Order.

      Dated this 6th day of June, 2019.



                                             /s/ Jean C. Hamilton
                                             JEAN C. HAMILTON
                                             UNITED STATES DISTRICT JUDGE




                                           -6-
